

115 HR 5933 IH: Substance Abuse Prevention Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5933IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Collins of Georgia (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent substance abuse and reduce demand for illicit narcotics.
	
 1.Short titleThis Act may be cited as the Substance Abuse Prevention Act of 2018. 2.Reauthorization of the Office of National Drug Control Policy (a)Office of National Drug Control Policy Reauthorization Act of 1998 (1)In generalThe Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701 et seq.), as in effect on September 29, 2003, and as amended by the laws described in paragraph (2), is revived and restored.
 (2)Laws describedThe laws described in this paragraph are: (A)The Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 125 Stat. 3502).
 (B)The Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1283).
 (b)ReauthorizationSection 715(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1712(a)) is amended by striking 2010 and inserting 2022.
 3.Reauthorization of the Drug-Free Communities ProgramSection 1024 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1524(a)) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)In generalThere are authorized to be appropriated to the Office of National Drug Control Policy to carry out this chapter $99,000,000 for each of fiscal years 2018 through 2022.
 (b)Administrative costsNot more than 8 percent of the funds appropriated to carry out this chapter may be used by the Office of National Drug Control Policy to pay administrative costs associated with the responsibilities of the Office under this chapter..
 4.Reauthorization of the National Community Anti-Drug Coalition InstituteSection 4(c)(4) of Public Law 107–82 (21 U.S.C. 1521 note) is amended by striking 2008 through 2012 and inserting 2018 through 2022. 5.Reauthorization of the High-Intensity Drug Trafficking Area ProgramSection 707(p) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(p)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$280,000,000 for each of fiscal years 2018 through 2022..
 6.Reauthorization of drug court programSection 1001(a)(25)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(25)(A)) is amended by striking Except as provided and all that follows and inserting the following: Except as provided in subparagraph (C), there are authorized to be appropriated to carry out part EE $75,000,000 for each of fiscal years 2018 through 2022..
 7.Drug court training and technical assistanceSection 705 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1704) is amended by adding at the end the following—
			
 (e)Drug Court Training and Technical Assistance ProgramUsing funds appropriated to carry out this title, the Director may make grants to nonprofit organizations for the purpose of providing training and technical assistance to drug courts..
 8.Drug overdose response strategySection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended by adding at the end the following:
			
 (r)Drug overdose response strategy implementationThe Director may use funds appropriated to carry out this section to implement a drug overdose response strategy in high intensity drug trafficking areas on a nationwide basis by—
 (1)coordinating multi-disciplinary efforts to prevent, reduce, and respond to drug overdoses, including the uniform reporting of fatal and non-fatal overdoses to public health and safety officials;
 (2)increasing data sharing among public safety and public health officials concerning drug-related abuse trends, including new psychoactive substances, and related crime; and
 (3)enabling collaborative deployment of prevention, intervention, and enforcement resources to address substance use addiction and narcotics trafficking..
 9.Protecting law enforcement officers from accidental exposureSection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended by adding at the end the following:
			
 (s)Supplemental grantsThe Director is authorized to use not more than $10,000,000 of the amounts otherwise appropriated to carry out this section to provide supplemental competitive grants to high intensity drug trafficking areas that have experienced high seizures of fentanyl and new psychoactive substances for the purposes of—
 (1)purchasing portable equipment to test for fentanyl and other substances; (2)training law enforcement officers and other first responders on best practices for handling fentanyl and other substances; and
 (3)purchasing protective equipment, including overdose reversal drugs.. 10.COPS Anti-Meth ProgramSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following:
				
 (k)COPS Anti-Meth ProgramThe Attorney General shall use amounts otherwise appropriated to carry out this section to make competitive grants, in amounts of not less than $1,000,000 for a fiscal year, to State law enforcement agencies with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures for the purpose of locating or investigating illicit activities, such as precursor diversion, laboratories, or methamphetamine traffickers..
 11.COPS anti-heroin task force programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—
 (1)by redesignating subsection (l), as so redesignated by section 10, as subsection (m); and (2)by inserting after subsection (k), as added by section 10, the following:
				
 (l)Cops anti-Heroin task force programThe Attorney General shall use amounts otherwise appropriated to carry out this section, or other amounts as appropriated, to make competitive grants to State law enforcement agencies in States with high per capita rates of primary treatment admissions, for the purpose of locating or investigating illicit activities, through Statewide collaboration, relating to the distribution of heroin, fentanyl, or carfentanil or relating to the unlawful distribution of prescription opioids..
 12.Comprehensive Addiction and Recovery Act education and awarenessPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:
			
				550.Services for families and patients in crisis
 (a)In generalThe Secretary may make grants to entities that focus on addiction and substance use disorders and specialize in family and patient services, advocacy for patients and families, and educational information.
 (b)Allowable usesA grant awarded under this section may be used for 1 or more of the following activities: (1)To expand phone line or call center services with professional, clinical staff that provide, for families and individuals impacted by a substance use disorder, support, access to treatment resources, brief assessments, medication and overdose prevention education, compassionate listening services, recovery support or peer specialists, bereavement and grief support, and case management.
 (2)Continued development of health information technology systems that leverage new and upcoming technology and techniques for prevention, intervention, and filling resource gaps in communities that are underserved.
 (3)To enhance and operate treatment and recovery resources, easy-to-read scientific and evidence-based education on addiction and substance use disorders, and other informational tools for families and individuals impacted by a substance use disorder and community stakeholders, such as law enforcement agencies.
 (4)To provide training and technical assistance to State and local governments, law enforcement agencies, health care systems, research institutions, and other stakeholders.
 (5)To expand upon and implement educational information using evidence-based information on substance use disorders.
 (6)To expand the training of community stakeholders, law enforcement officers, and families across a broad-range of addiction, health, and related topics on substance use disorders, local issues and community-specific issues related to the drug epidemic.
 (7)Program evaluation. (c)Authorization of appropriationsFor each of fiscal years 2018 through 2022, the Secretary is authorized to award not more than $10,000,000 of amounts otherwise appropriated to the Secretary for comprehensive opioid abuse reduction activities for purposes of carrying out this section..
 13.Protecting children with addicted parentsPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.), as amended by section 12, is further amended by adding at the end the following:
			
				551.Protecting children with addicted parents
 (a)Best practicesThe Secretary, acting through the Assistant Secretary and in cooperation with the Commissioner of the Administration on Children, Youth and Families, shall collect and disseminate best practices for States regarding interventions and strategies to keep families affected by a substance use disorder together, when it can be done safely. Such best practices shall—
 (1)utilize comprehensive family-centered approaches; (2)ensure that families have access to drug screening, substance use disorder treatment, medication-assisted treatment approved by the Food and Drug Administration, and parental support; and
 (3)build upon lessons learned from programs such as the maternal, infant, and early childhood home visiting program under section 511 of the Social Security Act.
 (b)Grant programThe Secretary shall award grants to States, units of local government, and tribal governments to— (1)develop programs and models designed to keep pregnant and post-partum women who have a substance use disorder together with their newborns, including programs and models that provide for screenings of pregnant and post-partum women for substance use disorders, treatment interventions, supportive housing, nonpharmacological interventions for children born with neonatal abstinence syndrome, medication assisted treatment, and other recovery supports; and
 (2)support the attendance of children who have a family member living with a substance use disorder at therapeutic camps or other therapeutic programs aimed at addiction prevention education and delaying the onset of first use, providing trusted mentors and education on coping strategies that these children can use in their daily lives, and family support initiatives aimed at keeping these families together..
		14.Reimbursement of substance use disorder treatment professionals
 (a)GAO reportNot later than January 1, 2020, the Comptroller General of the United States shall submit to Congress a report examining how substance use disorder services are reimbursed.
			(b)Grants to States To supplement Medicaid reimbursement to credentialed substance use disorder
 professionalsThe Secretary of Health and Human Services is authorized to make grants to States for the purpose of supplementing the reimbursement paid to credentialed substance use disorder professionals (as defined by the Secretary) under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 15.Sobriety Treatment and Recovery Teams (START)Title V of the Public Health Service Act (42 U.S.C. 290dd et seq.), as amended by section 13, is further amended by adding at the end the following:
			
				552.Sobriety Treatment and Recovery Teams
 (a)In generalThe Secretary may make grants to States, units of local government, or tribal governments to establish or expand Sobriety Treatment And Recovery Team (referred to in this section as START) programs to determine the effectiveness of pairing social workers and mentors with families that are struggling with a substance use disorder and child abuse or neglect in order to help provide peer support, intensive treatment, and child welfare services.
 (b)Allowable usesA grant awarded under this section may be used for one or more of the following activities: (1)Training eligible staff, including social workers, social services coordinators, child welfare specialists, substance use disorder treatment professionals, and mentors.
 (2)Expanding access to substance use disorder treatment services and drug testing. (3)Enhancing data sharing with law enforcement agencies and child welfare agencies.
 (4)Program evaluation. (c)Program requirementsA family may be eligible to participate in a START program that receives funding under this section only if—
 (1)there is a substantiated record or finding of child abuse or neglect within the family; and (2)substance use disorder was the primary reason for the record or finding described in paragraph (1).
 (d)Authorization of appropriationsFor each of fiscal years 2018 through 2022, the Secretary is authorized to award not more than $10,000,000 of amounts otherwise appropriated to the Secretary for comprehensive opioid abuse reduction activities for purposes of carrying out this section..
 16.Provider educationNot later than 60 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services, shall complete the plan related to medical registration coordination required by Senate Report 114–239, which accompanied the Veterans Care Financial Protection Act of 2017 (Public Law 115–131; 132 Stat. 334).
		